Case 9:18-cv-81496-RLR Document 8 Entered on FLSD Docket 11/16/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      Case No: 18-81496-CIV-ROSENBERG/REINHART

 ELIZABETH BORISKIN,

                               Plaintiff,

 v.

 FIORELLA INSURANCE AGENCY INC.,

                         Defendant.
 ________________________________/

                                   ORDER SETTING
                            DISCOVERY STATUS CONFERENCE

        THIS CAUSE comes before this Court upon an Order of Reference from the District

 Court. It is hereby ORDERED AND ADJUDGED as follows:

        Counsel shall appear before this Court on April 2, 2019 at 12:00 p.m. at the United

 States Courthouse, 701 Clematis Street, West Palm Beach, Florida, 33401, for a final discovery

 status conference before Magistrate Judge Bruce Reinhart.

        ONE WEEK IN ADVANCE of this conference, counsel shall file a joint discovery

 status report which addresses the following:

        a.) what discovery has been propounded by each party;

        b.) whether the discovery requests have been answered;

        c.) the status of depositions, including:

               1. the number of depositions already taken;

               2. the number of remaining depositions and whether they have been scheduled;

                   and

               3. an explanation of any delay in scheduling the remaining depositions;
Case 9:18-cv-81496-RLR Document 8 Entered on FLSD Docket 11/16/2018 Page 2 of 2



        d.) whether there are any outstanding discovery disputes; and

        e.) the status of expert disclosures.

        DONE and ORDERED in Chambers on November 16, 2018, at West Palm Beach in the

 Southern District of Florida.




                                                    BRUCE REINHART
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
